     Case 1:17-cr-00229-AT-CMS Document 399 Filed 04/09/21 Page 1 of 11




             IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION
___________________________________
                                    )
UNITED STATES OF AMERICA,           )
                                    )
     v.                             )  No. 1:17-CR-0229-AT-CMS
                                    )
JARED WHEAT, JOHN                   )
BRANDON SCHOPP, and                 )
HI-TECH PHARMACEUTICALS, INC. )
___________________________________ )

      JOINT STATUS REPORT REGARDING DAUBERT HEARINGS
                     AND FRANKS HEARING

      Defendants    Jared   Wheat,    John    Brandon    Schopp,    and   Hi-Tech

Pharmaceuticals, Inc., and the United States, by and through undersigned counsel

respectfully submit the following Joint Status Report relating to both the Daubert

and the Franks issues.

1. The Daubert Motions

      The parties submitted multiple motions, Docs. 317, 318, 319, 320, 321, 322,

and 323, challenging the admissibility of the testimony/opinions of various experts

pursuant to Daubert v. Merrill Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993) and

its progeny.
     Case 1:17-cr-00229-AT-CMS Document 399 Filed 04/09/21 Page 2 of 11




      The parties agreed that an evidentiary hearing was required to resolve the

Daubert challenges to Government experts Anissa Caroline Machal Kelley, Merrie

Powell Jackson, Enrique Yanes Santos and John Bradley Mangrum raised in Docs.

318 and 319, and the challenges to the reliability and qualifications of Defendants’

experts Steven J. Bannister, Marvin A. Heuer, M.D. and Gregory L. Hillyer raised

in Doc. 321. The Court conducted said hearing on December 15, 16, and 18, 2020

via Zoom technology.

      Subsequent to the hearing, the parties held a “meet and confer” and agreed to

withdraw the challenges to each sides’ respective experts who testified at the hearing

based on the grounds raised at the hearing, including the experts’ qualifications,

methodology chosen, or application of said methodologies. Toward this end, on

January 14, 2021, Defendants emailed a draft stipulation to the Government to

reflect this agreement noting that it was “…limit[ed] … to the witnesses who

testified under the assumption that each of us wanted to preserve their other

challenges such as ours against Chiapperino or yours against Levin.”

      Although the Government declined to enter into Defendants’ proposed

stipulation, it is the Defendants’ understanding that there is a meeting of the minds

on this issue and, accordingly, a report and recommendation regarding the Daubert

hearing is not needed from the Court.


                                          2
     Case 1:17-cr-00229-AT-CMS Document 399 Filed 04/09/21 Page 3 of 11




      During the course of the Daubert hearing, defense counsel first became aware

that (due to the departure from Epstein, Becker & Green of one of the defense

attorneys) the Government had not been provided an updated list of

references/materials for Defendants’ experts. On January 22, 2021, Defendants

rectified this oversight and provided updated expert disclosures to the Government.

      During the course of the Daubert hearing, Gregory Hillyer mentioned a slide

deck regarding steroids. Defendants state that the “document” in question is an

incomplete demonstrative exhibit that Defendants’ counsel, in collaboration with its

experts, has been working on.       The Government contends that this item is

discoverable because Mr. Hillyer testified that he used the powerpoint in his

opinions and that it was relevant to his testimony. Defendants contend that the slide

deck is protected work product and its production is not called for by Fed. R. Crim.

P. 16(b)(1)(C). This issue remains unresolved.

      2. The Franks Motion

                             a. Factual Background

      Testimony on Defendants’ Franks motion on March 10 and 12, 2021, revealed

that the affidavit 1 Agent Brian Kriplean presented to Magistrate Judge Vineyard on


1
 Unless context indicates otherwise, this pleading uses “affidavit” to refer both to
Agent Kriplean’s affidavit and Attachment B to that affidavit.


                                         3
     Case 1:17-cr-00229-AT-CMS Document 399 Filed 04/09/21 Page 4 of 11




September 28, 2017 had gone through prior drafts, beginning in April of 2017.

During this period, at least two other Government employees, FDA attorney

Shannon Singleton and then-AUSA Steve Grimberg, participated in crafting the

final affidavit.   The Court initially reviewed a prior draft that reflected Ms.

Singleton’s redline edits in camera before the hearing began. Doc. 393 at 5:13-23.

Following that review, the Court concluded that the Defendants were not entitled to

disclosure of that draft or other documents submitted in camera within the range

Kriplean Emails_003996 and Kriplean Emails_005613. Id. As Agent Kriplean’s

testimony proceeded, Defendants repeatedly requested access to prior drafts. See,

e.g. Doc. 393 at 182:9-19; 228:18-23; 252:2-3; 274:9-13; Doc. 394 at 321:1-3, 9-17.

The Government repeatedly objected, arguing attorney work product. See, e.g., Doc.

393 at 230: 12-17; 246: 18-24; 250: 6-10; 274:19 – 275:5. The Court indicated that

if changes were made, “I want to know what changes were made, if Steve Grimberg

did it or Shannon or Special Agent Kriplean did it, what changes were made that are

relevant to what Judge Totenberg thinks are the omissions ….” Doc. 393 at 249:1-

5. However, as Agent Kriplean’s cross-examination was concluding on the second

day of the hearing, the Court ordered the Government to provide “a copy of that




                                        4
     Case 1:17-cr-00229-AT-CMS Document 399 Filed 04/09/21 Page 5 of 11




affidavit that I saw that’s in the materials.” Doc. 394 at 321:20-23.2 When the

Government repeated its work product privilege objection, the Court responded that

the Government was free to immediately stop the hearing and appeal its ruling to

Judge Totenberg, which the Government declined to do. Doc. 394 at 323:10-22.

The Court made that order during the last ten minutes of Agent Kriplean’s cross-

examination. Doc. 394 at 323:23 – 324:1. The Government emailed a copy of the

document to Defendants during their redirect of Agent Kriplean, and the Court

refused Defendants’ request for further cross-examination at that time. Doc. 394 at

356:17 – 357:13. At the end of the day, the Court acknowledged that Defendants

“want to ask some more questions, maybe about the affidavit – I mean about the

warrant, the warrant affidavit. So y’all think about how to present that and what a

good path is.” Doc. 394 at 475:8-11.

      Between March 18, 2021 Defendants and the Government have conferred on

this issue several times, through email and an hour-plus conference call on April 2,

2021. Defendants asked the Government to furnish all prior drafts of the affidavit

and the communications documenting the considerations and decisions about



2
  The Government contends that this redlined draft by Ms. Singleton was only one
of the drafts provided to the Court for review in camera, and that the Court clarified
that it was ordering the production of only the redlined draft “that has the Shannon
Singleton edits.” Doc. 394 at 322:12-13.

                                          5
     Case 1:17-cr-00229-AT-CMS Document 399 Filed 04/09/21 Page 6 of 11




various versions of the affidavit. Defendants also asked the Government to agree to

reconvene the Franks hearing, to complete their cross-examination of Agent

Kriplean. On March 23, 2021, AUSA Nathan Kitchens emailed the Defendants that

he disagreed that further cross-examination was necessary. AUSA Kitchens also

provided another draft of the affidavit that had not been given to this Court for in

camera review before the Franks hearing. AUSA Kitchens subsequently explained

that he asked Agent Kriplean prior to the hearing to provide all communications with

the U.S. Attorney’s Office and FDA counsel based on Defendants’ requests. AUSA

Kitchens further explained that because this draft was never communicated to

counsel for the Government, it was not provided to the Court prior to the hearing

and was located based on Defendants’ subsequent request for all prior drafts of the

affidavit. AUSA Kitchens explained that he was providing it under the Court’s order

during the Franks hearing. That draft is an electronic file labeled “sw affidavit April

2017 4 sites.” On March 25, 2021, Mr. Leach emailed a letter to AUSA Kitchens

explaining that comparing the two drafts with the final affidavit demonstrated that

additional drafts must also exist. Mr. Leach requested four things: all drafts of

affidavits and any other documents that reflect edits or suggested edits; all metadata

associated with those drafts and/or documents; all communications related to any

affidavit drafts or edits; and the metadata associated with those communications. On


                                          6
     Case 1:17-cr-00229-AT-CMS Document 399 Filed 04/09/21 Page 7 of 11




March 29, 2021, Carl Lietz emailed a letter to AUSA Kitchens noting that the draft

affidavits did not contain the terms “certificates of free sale, GMP certifications, [or]

GMP audit reports,” which was inconsistent with Agent Kriplean’s testimony at the

hearing that, “I know certainly from the very beginning Attachment B included

terms related to” the GMP counts in the indictment, Doc. 393 at 243:11-16, and that

Agent Kriplean wrote that language, Doc. 265:10-23. Mr. Lietz requested all prior

drafts pursuant to Brady, as well as the Court’s prior order. AUSA Kitchens

subsequently confirmed in an email to Mr. Lietz that then-AUSA Grimberg inserted

the references to GMP documents. On March 30, 2021, AUSA Kitchens replied to

both, stating, “We have reviewed your requests, and the requested documents either

do not exist or are not subject to production.” The Government contends that only

two other drafts exist—Agent Kriplean’s initial draft sent to Ms. Singleton on

September 14, 2017 and the draft sent to then-AUSA Steven Grimberg on September

18, 2017—and that Defendants effectively already have the September 14th draft

based on Ms. Singleton’s redline and that the Court did not order the production of

the draft sent to AUSA Grimberg, which was submitted to the Court in camera at

Kriplean Emails_005582. Despite additional discussion on April 2, 2021, the

parties’ differences are unresolved.




                                           7
     Case 1:17-cr-00229-AT-CMS Document 399 Filed 04/09/21 Page 8 of 11




                     b. Areas of Disagreement Between the Parties

      (1) Defendants have asked the Government to make necessary inquiries and

produce all prior drafts and edits3 of the search warrant affidavit and all

communications relating to these prior drafts. The Government contends that the two

additional drafts are protected work product and their production is not called for by

Brady or Giglio, and all communications relating to these drafts were provided for

in camera review by the Court, which determined that they were not subject to

production.

      (2) Defendants have asked the Government to furnish all metadata associated

with all the prior drafts and any electronic communications regarding those drafts so

that they can ascertain why and when changes were made to the affidavit and by

whom. The Government contends that there is no basis for the production of the

metadata; that it is not certain if the USAO has the technical ability to produce it;

and that metadata would have no probative value for issues in the Franks hearing.

      (3) Defendants have asked to reconvene the evidentiary hearing to afford

them the chance to cross-examine Agent Kriplean based on the draft affidavits

provided to date, as well as the additional information they seek. The Government


3
   “Edits” includes all comments and any replies to the comments contained in a
redlined version of a draft, as well as which of those edits were accepted and rejected,
by whom, and when.

                                           8
     Case 1:17-cr-00229-AT-CMS Document 399 Filed 04/09/21 Page 9 of 11




does not agree to further questioning of Agent Kriplean because it contends that none

of the edits made in the drafts relates to any of the alleged omissions raised in the

Franks motion, and otherwise disagrees with Defendants’ position that this

additional testimony bears on Agent Kriplean’s credibility and the warrants’

execution.

                              c. The Next Stages

      Defendants plan to file a motion and brief for additional discovery and to

reconvene the Franks hearing to permit cross-examination of Agent Kriplean within

the next seven (7) days (or whenever the Court directs). The Government

respectfully submits that the Court should inform the parties whether a status

conference or further briefing would be most helpful to its resolution of these issues.

      Should this Court deny that motion in whole or in part, Defendants

respectfully ask that this Court permit them to take these issues to District Judge

Totenberg prior to final briefing on their Franks motion, consonant with the Court’s

similar offer to the Government during the hearing with respect to its work product

assertions. See Doc. 394 at 323:17-21. Defendants contend that this approach

maximizes judicial economy by avoiding the potential for a remand to reconvene the

Franks hearing with additional discovery following post-hearing briefing.




                                          9
    Case 1:17-cr-00229-AT-CMS Document 399 Filed 04/09/21 Page 10 of 11




      After these issues are resolved, the Government proposes that the Court enter

a scheduling order providing that Defendants have one month to submit a

posthearing brief on the Franks motion, the Government have one month to file a

responsive brief, and Defendants have two weeks to file a reply brief.

         This 9th day of April 2021.


/s/ Bruce H. Morris                                /s/ Arthur W. Leach

Bruce H. Morris                               Arthur W. Leach
Georgia Bar No. 523575                        Georgia Bar No. 442025
Finestone Morris & White                      The Law Office of Arthur W. Leach
3340 Peachtree Road NW                        5780 Windward Parkway, Suite 225
Atlanta, Georgia 30326                        Alpharetta, Georgia 3000
404-262-2500                                  404-786-6443
BMorris@FMattorneys.com                       Art@ArthurWLeach.com
 Counsel for Defendant                         Counsel for Defendant
 Jared Wheat                                   Hi-Tech Pharmaceuticals, Inc.

/s/ James K. Jenkins                                 /s/ Jack Wenik
James K. Jenkins                              Jack Wenik
Georgia Bar No. 390650                        Epstein Becker & Green, P.C.
Maloy Jenkins Parker                          One Gateway Center, 13th Floor
1506 Brandt Court                             Newark, New Jersey 07102
Boulder, Colorado 80303                       973-639-5221
303-443-9048                                  jwenik@ ebglaw.com
jenkins@mjplawyers.com                        Admitted Pro Hac Vice
  Counsel for Defendant                          Counsel for Defendant
  Jared Wheat                                    Hi-Tech Pharmaceuticals, Inc.




                                         10
    Case 1:17-cr-00229-AT-CMS Document 399 Filed 04/09/21 Page 11 of 11




/s/ Ann M. Roan                           /s/ Carl Lietz
Ann M. Roan                              W. Carl Lietz, III
Law Offices of Ann M. Roan LLC           Georgia Bar No. 452080
4450 Arapahoe Ave., Suite 100            Finch McCranie, LLP
Boulder, CO 80303                        225 Peachtree Street, NE
303-448-8818                             1700 South Tower
ann@annroanlaw.com                       Atlanta, Georgia 30303
Admitted Pro Hac Vice                    404-658-9070
   Counsel for Defendant                 carl@finchmccranie.com
   Jared Wheat                             Counsel for John Brandon Schopp

/s/ Nathan P. Kitchens                    /s/ Kelly K. Connors
Nathan P. Kitchens                       Kelly K. Connors
Georgia Bar No. 263930                   Georgia Bar No. 504787
600 U.S. Courthouse                      600 U.S. Courthouse
75 Ted Turner Dr. SW                     75 Ted Turner Dr. SW
Atlanta, GA 30303                        Atlanta, GA 30303
nathan.kitchens@usdoj.gov                kelly.connors@usdoj.gov
Counsel for the United States            Counsel for the United States


/s/ D’Juan B. Jones
D’Juan B. Jones
Georgia Bar No. 857445
600 U.S. Courthouse
75 Ted Turner Dr. SW
Atlanta, GA 30303
d’juan.jones@usdoj.gov
Counsel for the United States




                                    11
